       Case 2:15-cr-00198-GMN-NJK Document 282 Filed 04/04/19 Page 1 of 14




 1   RENE L. VALLADARES
     Federal Public Defender
 2   Nevada State Bar No. 11479
     HEIDI OJEDA
 3   Assistant Federal Public Defender
     Nevada State Bar No. 8124
 4   411 E. Bonneville, Ste. 250
     Las Vegas, Nevada 89101
 5   (702) 388-6577/Phone
     (702) 388-6261/Fax
 6   Heidi_Ojeda@fd.org

 7   Attorney for Edwin Fujinaga

 8                               UNITED STATES DISTRICT COURT

 9                                     DISTRICT OF NEVADA

10
     UNITED STATES OF AMERICA,                          Case No. 15-cr-198-GMN-NJK
11
                    Plaintiff,                          DEFENDANT’S SENTENCING
12                                                          MEMORANDUM
            v.
13
     EDWIN FUJINAGA,
14
                    Defendant.
15
16   Certification: This Sentencing Memorandum is timely filed.
17          Defendant Edwin Fujinaga, through his attorney, Heidi A. Ojeda, Assistant Federal
18   Public Defender, submits his Sentencing Memorandum for the Court’s consideration in
19   fashioning a fair sentence. Mr. Fujinaga reserves the right to supplement this Memorandum
20   with additional information or authorities, as the Court may permit, at or before the sentencing
21   hearing currently scheduled for April 11, 2019 at 10:30 a.m.
22          DATED this 4th day of April, 2019.
23                                                   RENE L. VALLADARES
                                                     Federal Public Defender
24
25                                             By: /s/ Heidi Ojeda
26                                                 HEIDI OJEDA
                                                   Assistant Federal Public Defender
          Case 2:15-cr-00198-GMN-NJK Document 282 Filed 04/04/19 Page 2 of 14




 1   I.      A 60-MONTH SENTENCE IS SUFFICIENT BUT NOT GREATER THAN
             NECESSARY TO DO JUSTICE IN THIS CASE
 2
             Title 18, Section 3553(a) of the United States Code directs sentencing courts to impose
 3
     the minimally-sufficient sentence to achieve the statutory purposes of punishment — justice,
 4
     deterrence, incapacitation, and rehabilitation — by imposing a sentence sufficient, but not
 5
     greater than necessary, to comply with the purposes set forth in 18 U.S.C. § 3553(a)(2).
 6
     Kimbrough v. United States, 552 U.S. 85, 101 (2007). Section 3553(a) represents a cap above
 7
     which this Court is statutorily prohibited from sentencing, even when a greater sentence may
 8
     be recommended by the Sentencing Guidelines. Id. The Guidelines are statutorily subordinate
 9
     to the parsimony principle of § 3553. Id.
10
             Section 3553(a)(2) states that the sentence imposed in any case should fulfill the
11
     following needs: (A) to reflect the seriousness of the offense, to promote respect for the law,
12
     and to provide just punishment for the offense; (B) to afford adequate deterrence to criminal
13
     conduct; (C) to protect the public from further crimes of the defendant; and (D) to provide the
14
     defendant with needed educational or vocational training, medical care, or other correctional
15
     treatment in the most effective manner. 18 U.S.C. § 3553(a)(2).
16
             Section 3553(a) further directs sentencing courts to consider, inter alia, the nature and
17
     circumstances of the offense and the history and characteristics of the defendant; the kinds of
18
     sentences available; as well as the need to avoid unwarranted sentencing disparities among
19
     defendants with similar records who have been found guilty of similar conduct; and the need to
20
     provide restitution to any victims of the offense. 18 U.S.C. § 3553(a)(1), (3), (6), (7).
21
             Significantly, “[t]he district court may not presume that the Guidelines range is
22
     reasonable.” United States v. Carty, 520 F.3d 984, 991, 994 (9th Cir. 2008) (en banc) (“It would
23
     have been error had the [district court] judge actually attached a presumption of reasonableness
24
     to the Guidelines range or weighted the Guidelines range more heavily than other § 3553(a)
25
     factors.”). Thus, “the Guidelines factor [should not] be given more or less weight than any
26
     other” section 3553(a) factor. Id. at 991.


                                                       2
       Case 2:15-cr-00198-GMN-NJK Document 282 Filed 04/04/19 Page 3 of 14




 1          Factors exist here that support a downward adjustment from the sentencing range which
 2   would result in a sentence that is “sufficient, but not greater than necessary” to address the
 3   factors of 18 U.S.C. § 3553. See Gall v. United States, 552 U.S. 38, 128 S. Ct. 586, 599 (2007)
 4   (“[T]he unique facts of Gall’s situation provide support for the District Judge’s conclusion that,
 5   in Gall’s case, ‘a sentence of imprisonment may work to promote not respect, but derision, of
 6   the law if the law is viewed as merely a means to dispense harsh punishment without taking
 7   into account the real conduct and circumstances involved in sentencing.’” (citation omitted)).
 8          A.      The Nature and Circumstances of the Offense Warrant a Downward
                    Variance (18 U.S.C. § 3553(a)(1))
 9
                    1.      MRI’s misrepresentations were the product of reckless
10                          management as opposed to the specific intent to defraud.

11          The Supreme Court in United States v. Booker, 543 U.S. 220 (2005), found critically
12   important that a defendant’s sentence consist of “a strong connection between the sentence
13   imposed and the offender’s real conduct.” Id. at 2246 (emphasis added). Consideration of the
14   nature and circumstances of the offense is particularly important in a case like this where several
15   of the sentencing enhancements that increase the recommended sentence substantially overlap.
16   See, e.g., United States v. Jackson, 346 F.3d 22, 26 (2d Cir. 2003) (noting the sentencing
17   enhancements “are all little more than different ways of characterizing closely related aspects
18   of [the defendant’s] fraudulent scheme. Thus, his base level of 6 was increased 10 levels
19   because his offense involved a large sum of money, another 2 levels because he carefully
20   planned the activity, another 2 levels because he used sophisticated means, and another 4 levels
21   because the scheme was extensive. Even though these enhancements are sufficiently distinct to
22   escape the vice of double counting, they substantially overlap. Most fraud schemes that obtain
23   more than one half million dollars involve careful planning, some sophisticated techniques, and
24   are extensive.” (emphasis added)).
25          Here, the nature and circumstances of the offense militate in favor of a downward
26   variance. See U.S.S.G. § 3553(a)(1). While MRI was undoubtedly negligently managed, Mr.



                                                       3
       Case 2:15-cr-00198-GMN-NJK Document 282 Filed 04/04/19 Page 4 of 14




 1   Fujinaga did not create MRI with the intent to defraud his investors nor was MRI run as a typical
 2   Ponzi scheme. Careless management and a desperate attempt to financially recover MRI
 3   following a debilitating shift in the yen to dollar exchange rate led to the decision to recruit new
 4   investors to keep MRI afloat. While Mr. Fujinaga’s decisions and MRI’s actions violated the
 5   law, the circumstances leading up to these violations should be contrasted to those businesses
 6   that are created for the sole purpose of defrauding investors for personal gain.
 7          Unlike most Ponzi schemes, Mr. Fujinaga entered into the Medical Accounts
 8   Receivables (“MARS”) industry because he truly believed he could create a business that would
 9   provide medical healthcare providers with an effective billing and collections service greatly
10   needed throughout the industry. See Ex. A (Letter from Mr. Fujinaga). For years, MRI operated
11   as a successful Medical Accounts Receivables provider—making collections, generating a
12   profit, and providing returns to its investors. As Certified Fraud Examiner, Anne Layne,
13   testified, MRI did not possess the most common indicators of a Ponzi scheme—unlike most
14   Ponzi schemes, which operate out of a shell company, MRI was providing services, paying
15   taxes, and hiring employees.
16          Despite Mr. Fujinaga’s intent to successfully run MRI, decisions were made that were
17   careless and negligent, and economic factors beyond anyone’s control, ultimately led to MRI’s
18   demise. See Ex. A (Letter from Mr. Fujinaga). The language barrier between Mr. Fujinaga and
19   his business partners precluded Mr. Fujinaga from understanding the precise information that
20   was being promised to the Japanese investors. Notably, Mr. Fujinaga’s Japanese business
21   partners, Junzo and Paul Suzuki, who were responsible for creating the Japanese marketing
22   materials that contained the misrepresentations and who the government originally indicted
23   alongside Mr. Fujinaga, continue to live in Japan free of any criminal liability.
24          While negligent management led to several significant inconsistencies in the promises
25   MRI made to its investors, Japanese investors including Takao Makimura, Ikuo Miyahara, and
26   Fumi Nonaka, testified that MRI did, in fact, provide contracts to investors that contained



                                                       4
       Case 2:15-cr-00198-GMN-NJK Document 282 Filed 04/04/19 Page 5 of 14




 1   language informing them their money might not be used solely for the purchase of MARS.
 2   Specifically, these contracts contained language that investor money could be used to purchase
 3   MARS and execute collections, which included businesses covered by the investment.
 4   Additionally, MRI provided its investors with contracts that documented some of the risks
 5   accompanying the decision to invest with MRI—thereby undermining attempts to show MRI’s
 6   recruitment efforts were entirely based on an intent to defraud. This inconsistent language in
 7   the contracts further demonstrates that MRI’s misrepresentations were the product of egregious
 8   mismanagement and oversight and not the product of a plan to defraud investors.
 9          As further evidence of MRI’s mismanagement, Mr. Fujinaga chose to rely on employees
10   like Peter Munoz, who was inexperienced and grossly unqualified to handle a multimillion
11   dollar company that relied on investments involving a complex dollar to yen conversion.
12   Munoz’s inability to accurately record MRI’s revenue led to inaccurate accounting that
13   prevented Mr. Fujinaga from understanding the state of MRI’s finances. Munoz’s negligent
14   failure to maintain MRI’s various bank accounts and to keep investors’ funds separate from
15   MRI’s other business accounts, resulted in MRI breaking one of the fundamental promises that
16   it made to its investors—namely that it would keep investor funds in a separate account, to be
17   used only for the purchase of MARS. Thus, the misrepresentation to investors—that investor
18   money would be kept in secured, separate lockboxes, was the product of poor, careless
19   management and not fraudulent intent.
20          While Mr. Fujinaga’s negligent management ultimately violated the law, his original
21   intent for the business was not based on defrauding MRI’s investors. See Ex. A (Letter from
22   Mr. Fujinaga). Mr. Fujinaga’s decision to recruit new investors in an effort to pay back earlier
23   investors was a desperate attempt to recover the business following the crash of the dollar to
24   yen exchange—a step that he took in addition to funneling his own capital in the business to try
25   to keep MRI afloat. These actions stand in stark contrast to individuals that set out to create a
26



                                                      5
       Case 2:15-cr-00198-GMN-NJK Document 282 Filed 04/04/19 Page 6 of 14




 1   business for the sole purpose of defrauding investors and should be considered and reflected in
 2   Mr. Fujinaga’s sentence.
 3                  2.      The crash of the dollar to yen exchange rate contributed to the
                            significant amount of loss
 4
            In 2008, MRI experienced significant financial troubles with the dramatic decrease of
 5
     the value of the dollar to the yen. 1 As many Japanese investors’ principal payments were made
 6
     in yen, MRI was forced to repay principal amounts in values far higher than what was originally
 7
     invested because of the dollar to yen conversion. This economic shift, which lasted for years,
 8
     was not only unforeseeable, it was beyond Mr. Fujinaga’s control and ultimately contributed to
 9
     the significant amount of loss in this case. The amount of loss alleged by the government
10
     resulted in a 30-level enhancement, and therefore plays a substantial role in the recommended
11
     sentence.
12
            Further, courts have noted that, in general, the Sentencing Guidelines place excessive
13
     weight on the amount of loss, which frequently creates a guidelines sentence that overstates the
14
     conduct of the offense. The Guidelines “tend to place great weight on putatively measurable
15
     quantities, such as . . . the amount of financial loss in fraud cases, without, however, explaining
16
     why it is appropriate to accord such huge weight to such factors.” United States v. Adelson, 441
17
     F. Supp. 2d 506, 512 (S.D.N.Y. 2006) (emphasizing “the utter travesty of justice that sometimes
18
     results from the guidelines’ fetish with abstract arithmetic, as well as the harm that guideline
19
     calculations can visit on human beings if not cabined by common sense”); United States v.
20
21
            1
22            In Japan, a Robust Yen Undermines the Market, New York Times (Oct. 10, 2008)
     https://www.nytimes.com/2008/10/28/business/worldbusiness/28yen.html (“The yen surged
23   as much as 10 percent against the dollar last week.”); Dollar Falls Against Yen, Euro, CNN
     Money (Dec. 17, 2008) https://money.cnn.com/2008/12/17/markets/dollar/index.htm;
24   Milestones in the Yen History, Reuters, (Oct. 27, 2008) https://www.reuters.com/article/us-
     yen/timeline-milestones-in-the-yens-history-idUSTRE49Q1AN20081027; Dollar Hits 14-
25   Year Low Versus the Yen, New York Times (Nov. 26, 2009)
     https://www.nytimes.com/2009/11/27/business/global/27dollar.html; Dollar Hits 15-Year
26   Low Against Yen, CNN Money (Aug. 11, 2010)
     https://money.cnn.com/2010/08/11/markets/dollar_yen/index.htm; Dollar Falls Further
     Against Japanese Yen, BBC (Oct. 14, 2010) https://www.bbc.com/news/business-11541020.


                                                       6
       Case 2:15-cr-00198-GMN-NJK Document 282 Filed 04/04/19 Page 7 of 14




 1   Treadwell, 593 F.3d 990, 992 (9th Cir. 2010) (“[I]n considering the 18 U.S.C. § 3553(a) factors,
 2   the district court concluded that the amount of loss had ‘a disproportionate effect’ on Sluder's
 3   and Saturday's recommended Guidelines ranges.”); United States v. Emmenegger, 329 F. Supp.
 4   2d 416, 427 (S.D.N.Y. 2004) (“[T]he guidelines provisions for theft and fraud place excessive
 5   weight on this single factor, attempting—no doubt in an effort to fit the infinite variations on
 6   the theme of greed into a limited set of narrow sentencing boxes—to assign precise weights to
 7   the theft of different dollar amounts.”); United States v. Ayers, 759 F. Supp. 2d 945, 957 (S.D.
 8   Ohio 2010) (“[T]he harsh sentence recommended by the Guidelines is primarily driven by
 9   the loss calculation, which increases [defendant’s] Base Offense Level by 30 points. As has
10   become common among district courts sentencing white-collar offenders in financial
11   fraud cases, the Court finds that the loss calculation substantially overstates the gravity of the
12   offense here and declines to impose a within-Guidelines sentence.”).
13          Blind reliance on the loss amount can take away from evaluating “the offender’s real
14   conduct,” and thus, a determination of Mr. Fujinaga’s sentence without consideration of the
15   dramatic economic circumstances surrounding MRI’s demise, will lead to an unreasonable
16   result. Booker, 220 U.S. at 246; see e.g., Emmenegger, 329 F. Supp. 2d at 427 (“In many cases,
17   including this one, the amount stolen is a relatively weak indicator of the moral seriousness of
18   the offense or the need for deterrence. To a considerable extent, the amount of loss caused by
19   this crime is a kind of accident, dependent as much on the diligence of the victim’s security
20   procedures as on [the defendant’s] cupidity. Had [the defendant] been caught sooner, he would
21   have stolen less money; had he not been caught until later, he would surely have stolen more.”).
22          Because the amount of loss alleged in this case alone warrants a 30-level enhancement,
23   combined with the fact that reliance on the amount of loss often overstates the conduct of
24   offense, this Court should consider varying downward from the government’s recommended
25   sentence. See United States v. Carey, 895 F.2d 318, 323 (7th Cir. 1990) (noting that a reduction
26   in the recommended sentence is appropriate in cases where loss is “due to extrinsic reasons



                                                      7
       Case 2:15-cr-00198-GMN-NJK Document 282 Filed 04/04/19 Page 8 of 14




 1   beyond [the defendant’s] control”); United States v. Shattuck, 961 F.2d 1012, 1017 (1st Cir.
 2   1992) (noting “whatever distortive effects extraneous causes may have had on the total
 3   ‘victim loss’ calculation may warrant a departure) (emphasis in original)). In light of the
 4   unforeseeable economic circumstances surrounding the offense, a 60-month sentence is
 5   appropriate.
 6           B.      The characteristics of the defendant warrant a downward variance (18
                     U.S.C. § 3553(a)(1)).
 7
                     1.      Mr. Fujinaga is 72-years old and has significant health issues.
 8
             Mr. Fujinaga is 72 years-old. A 40-year sentence is an effective sentence of life
 9
     imprisonment. Even a sentence half that time, is likely a life sentence for Mr. Fujinaga. Mr.
10
     Fujinaga has four children from two marriages. While his three children from the first marriage
11
     are older adults, Mr. Fujinaga has an 18-year old son from his second marriage that is still in
12
     high school. See Ex. B. (Letter from June Fujinaga). Forty years in prison will guarantee that
13
     Mr. Fujinaga’s son will live the rest of his life without his father present in his life.
14
             Mr. Fujinaga also suffers from significant health problems that require medical attention
15
     and that will continue to worsen the longer he spends in prison. Specifically, Mr. Fujinaga has
16
     high blood pressure, high cholesterol, known coronary disease, hypertension, and
17
     hyperlipidemia. See Exs. A and B (Letters from Mr. Fujinaga and June Fujinaga). Mr. Fujinaga
18
     also suffers from major depressive disorder and memory changes, which may be related to his
19
     family history of Alzheimer’s. See Exs. A and B (Letters from Mr. Fujinaga and June Fujinaga).
20
     He also suffers from significant vertigo and may be at a higher risk for a stroke based on
21
     evidence found by his doctor of a previous stroke. See Exs. A and B (Letters from Mr. Fujinaga
22
     and June Fujinaga). Mr. Fujinaga currently requires the following medication Lisinopril and
23
     omiLodPine for high blood pressure; Omeprozole for acid reflux; Atorvostatin for high
24
     cholesterol; Fluticasone Propionate for allergies; Meclizine for vertigo and dizziness. See Ex.
25
     A (Letter from Mr. Fujinaga).
26



                                                        8
       Case 2:15-cr-00198-GMN-NJK Document 282 Filed 04/04/19 Page 9 of 14




 1          The Sentencing Commission recognizes that “[p]hysical condition . . . may be relevant
 2   in determining whether a departure is warranted.” The sentence imposed must ensure that
 3   “needed . . . medical care” is provided “in the most effective manner.” 18 U.S.C. §
 4   3553(a)(2)(D). There is significant evidence that elderly prisoners often do not receive the
 5   medical treatment they need, or must endure significant wait-time before they are able to be
 6   treated by outside medical specialists. Not only is it incredibly costly to house elderly inmates,
 7   many prisons often lack the resources to effectively manage the elderly who suffer from
 8   substantial health problems. See U.S. Justice Dept. Report (May 2015) The Impact of An Aging
 9   Prisoner Population on the Bureau of Prisons, Executive Summary (“BOP institutions lack
10   appropriate staffing levels to address the needs of an aging inmate population and provide
11   limited training for this purpose.”); U.S. Dep’t of Justice, Office of the Inspector General Audit
12   Division, The Federal Bureau of Prison’s Efforts to Manage Inmate Health Care ii-xix, 32-34
13   (2008) (noting that at a number of institutions, the Bureau of Prisons “did not provide required
14   medical services to inmates,” including inadequate treatment for chronic conditions, failure to
15   properly monitor side effects of medication, allowing unqualified providers to render medical
16   services, and failure to meet performance target levels on treatment of serious conditions,
17   including diabetes); Office of the Inspector General U.S. Department of Justice Review of the
18   Federal Bureau of Prisons’ Medical Staffing Challenges Evaluation and Inspections Division
19   16-02 March 2016, Executive Summary (“The Federal Bureau of Prisons (BOP) is responsible
20   for incarcerating federal inmates and is required to provide them with medically necessary
21   healthcare. However, recruitment of medical professionals is one of the BOP’s greatest
22   challenges and staffing shortages limit inmate access to medical care, result in an increased
23   need to send inmates outside the institution for medical care, and contribute to increases in
24   medical costs.”).
25          At 72-years old, Mr. Fujinaga will require consistent medical services, and his health
26   will continue to decline. He already requires more medical care than the average inmate, and as



                                                      9
      Case 2:15-cr-00198-GMN-NJK Document 282 Filed 04/04/19 Page 10 of 14




 1   he grows older, the BOP will be responsible for providing all of his medically necessary
 2   healthcare. Accordingly, a downward variance and 60-month sentence is appropriate.
 3                  2.      Mr. Fujinaga has always been driven by hard work, honor,
                            and the ability to provide for his family.
 4
            In addition to his physical health, an understanding of Mr. Fujinaga as a person is
 5
     necessary for determining an appropriate sentence because it further helps to explain the
 6
     circumstances leading up to his incriminating actions and decision. Several of Mr. Fujinaga’s
 7
     family members have written letters in his support. See Exs. B (Letter from June Fujinaga) and
 8
     C (All letters of support sent from Andrea Fujinaga and family in HI). Their descriptions of Mr.
 9
     Fujinaga’s personal characteristics—as a husband, father, and brother—sheds light on his
10
     characteristics as a businessman.
11
            Mr. Fujinaga is undoubtedly a flawed man, someone who has lost his relationship with
12
     his adult children for over a decade. See Ex. C (Additional letters of support from family).
13
     While it is apparent that his children and first wife struggle with their relationship with Mr.
14
     Fujinaga—there is a common thread that runs through each of their letters. Mr. Fujinaga is
15
     clearly someone who prided himself on hard work, honor, and the ability to provide for his
16
     family. See Ex. C (Additional letters of support from family). But, as seen by the circumstances
17
     in this case, it was these qualities combined with his fear of failure and single-minded dedication
18
     to his work, that ultimately led to his demise. In a desperate attempt to maintain his commitment
19
     to MRI’s employees, clients, and investors, Mr. Fujinaga took whatever action he believed was
20
     necessary to keep MRI afloat. Although his logic was wrong and ultimately destructive, it was
21
     not fueled by a desire to defraud or to profit at the expense of others.
22
            In light of the characteristics outlined above, this Court should consider Mr. Fujinaga’s
23
     old age, physical health, and personal characteristics in fashioning an appropriate sentence.
24
25
26



                                                      10
      Case 2:15-cr-00198-GMN-NJK Document 282 Filed 04/04/19 Page 11 of 14




 1          C.      A forty-year sentence is not necessary to provide just punishment for
                    the offense, to adequately deter criminal conduct, or to protect the
 2                  public from further actions by Mr. Fujinaga. (18 U.S.C § 3553 (a)(2))

 3          A 40-year sentence is not necessary to protect the public or deter Mr. Fujinaga from any
 4   future crimes and it is more than necessary to provide just punishment in light of the
 5   circumstances of the offense as discussed above. See 18 U.S.C. § 3553(a)(2)(A), (B), (C) (the
 6   court shall consider the need for the sentence imposed “to afford adequate deterrence to criminal
 7   conduct” and “to protect the public from further crimes of the defendant”). In considering a
 8   sentence under section 3553(a), “‘necessary’ is the operative word, for section 3553(a)
 9   expressly dictates that ‘[t]he court shall impose a sentence sufficient, but not greater than
10   necessary, to comply with the purposes set forth in paragraph (2) of this subsection.’” Adelson,
11   441 F. Supp. 2d at 515 (emphasis supplied).
12          At 72 years-old, Mr. Fujinaga’s risk of recidivism is almost non-existent. In general,
13   “older offenders are substantially less likely to recidivate following release compared to
14   younger cohorts.” United States Sentencing Commission, The Effects of Aging on Recidivism
15   Among Federal Offenders at 3. In fact, older offenders are less likely to recidivate after release
16   than younger offenders, regardless of the length of the sentence imposed. Id. at 3. Further, the
17   Sentencing Commission found that the type of federal offense committed has an effect on
18   recidivism across age groups, and for fraud convictions of those age 60 and older, the rate of
19   re-arrest was only 12.5 percent. Id.
20          Other factors also place Mr. Fujinaga at a low risk of recidivism. For example, the
21   Sentencing Commission found that those with lower education levels have higher recidivism
22   rates—Mr. Fujinaga attended and completed college, receiving his bachelor’s degree in
23   business administration. Id. The Sentencing Commission found that only 11.6 percent of
24   individuals who were 60 years or older and college graduates recidivated. Id. According to the
25   Sentencing Commission’s findings, only 11.3 percent of offenders in Criminal History I, who
26   were 60 years or older, recidivated. Id. Of note, Mr. Fujinaga has demonstrated nothing but



                                                      11
      Case 2:15-cr-00198-GMN-NJK Document 282 Filed 04/04/19 Page 12 of 14




 1   good behavior in the three and a half years that he was been living out of detention awaiting
 2   trial, and he has continued that good behavior during the four months he has been sitting in
 3   detention. Based on his age and history of good behavior, a lengthy term of imprisonment for
 4   the sake of specific deterrence is not necessary.
 5          While general deterrence is another purpose behind the imposition of a prison sentence,
 6   courts have noted that, “there is a considerable evidence that even relatively short sentences can
 7   have a strong deterrent effect on prospective ‘white collar’ offenders.” Adelson, 441 F. Supp.
 8   2d at 514; United States Sentencing Commission, Fifteen Years of Guidelines Sentencing 56
 9   (2004) (noting that the Sentencing Guidelines were written, in part, to “ensure a short but
10   definite period of confinement for a larger proportion of these ‘white collar’ cases, both to
11   ensure proportionate punishment and to achieve deterrence”) (emphasis supplied).
12          Here, the nature of MRI’s business, specifically recruiting only Japanese investors, as
13   well as the circumstances surrounding the company’s demise—the 2008 crash of the dollar to
14   yen conversion—are so unique and highly specific that a forty-year sentence will have little
15   general-deterrent effect. Further, for purposes of general deterrence, there is no evidence to find
16   that a period of imprisonment is the only way to achieve general deterrence. See United States
17   v. Edwards, 595 F.3d 1004, 1017 (9th Cir. 2010) (“Section 3553(a), for instance, does not
18   require the goal of general deterrence be met through a period of incarceration.”); S. Rep. No.
19   98-225, at 92 (“This is not meant to imply that the Committee considers a sentence of
20   imprisonment to be the only form of sentence that may effectively carry deterrent or punitive
21   weight. It may very often be that release on probation under conditions designed to fit the
22   particular situation will adequately satisfy any appropriate deterrent or punitive purpose.”).
23   Accordingly, a forty-year prison term may be sufficient, but it is far more than necessary to
24   achieve the goals of general deterrence, specific deterrence, or just punishment. See Kimbrough,
25   552 U.S. at 101; 18 U.S.C. § 3553(a)(2).
26



                                                         12
      Case 2:15-cr-00198-GMN-NJK Document 282 Filed 04/04/19 Page 13 of 14




 1   II.    CONCLUSION

 2          MRI’s business resulted in loss to many Japanese investors, but the circumstances
 3   surrounding the offense do not warrant a sentence that is comparable to sentences for businesses
 4   that enter the market with the sole purpose of preying on victim-investors. Mr. Fujinaga was
 5   careless with his management and overly-ambitious such that he failed to see the risks that come
 6   with managing a rapidly-growing and successful business. But his intent from the outset was to
 7   run a successful company that would generate income for his investors—not to defraud MRI’s
 8   investors. Mr. Fujinaga’s poor business decisions combined with the unforeseeable economic
 9   crash in the value of the dollar ultimately caused the loss of millions of dollars.
10          In addition to the remorse and shame Mr. Fujinaga feels for causing many individuals
11   to lose their investments, Mr. Fujinaga has been undergoing litigation for the past six years,
12   including private lawsuits in the United States, a civil judgment in Japan, a civil judgment by
13   the SEC, and the current criminal conviction. Mr. Fujinaga is a 72-years old man who, because
14   of his health, has a limited amount of time to spend with his teenage son. In light of all of the
15   considerations outlined above, a guideline-sentence in this case would be unjust. A 60-month
16   sentence is sufficient, but not more than necessary, to do justice in this case.
17          DATED this 4th day of April, 2019.
18
19                                                     Respectfully submitted,
                                                       RENE L. VALLADARES
20                                                     Federal Public Defender
21                                              By: /s/ Heidi Ojeda
22                                                  HEIDI OJEDA
                                                    Assistant Federal Public Defender
23                                                  Attorney for Edwin Fujinaga

24
25
26



                                                      13
      Case 2:15-cr-00198-GMN-NJK Document 282 Filed 04/04/19 Page 14 of 14




 1                           CERTIFICATE OF ELECTRONIC SERVICE

 2             The undersigned hereby certifies that he is an employee of the Federal Public Defender
 3   for the District of Nevada and is a person of such age and discretion as to be competent to serve
 4   papers.
 5             That on April 4, 2019, he served an electronic copy of the above and foregoing
 6   DEFENDANT’S SENTENCING MEMORANDUM via electronic mail to the persons
 7   named below:
 8                    NICHOLAS A. TRUTANICH
                      United States Attorney
 9                    RICHARD ANTHONY LOPEZ
                      Assistant United States Attorney
10                    501 Las Vegas Blvd. South
                      Suite 1100
11                    Las Vegas, NV 89101

12                    WILLIAM E. JOHNSTON
                      Trial Attorney
13                    U.S. Department of Justice
                      1400 New York Avenue NW
14
                      Washington, DC 20005
15
16
17                                                       /s/ Marlene Mercado
                                                         Employee of the Federal Public Defender
18
19
20
21
22
23
24
25
26



                                                      14
